United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1751
                                   ___________

Mesba Keder Mossa,                   *
                                     *
             Petitioner,             * Petition for Review from a
                                     * Decision of the Board of
       v.                            * Immigration Appeals.
                                     *
Alberto Gonzales, Attorney General   * [UNPUBLISHED]
of the United States,                *
                                     *
             Respondent.             *
                                ___________

                             Submitted: December 16, 2005
                                Filed: December 28, 2005
                                 ___________

Before MELLOY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Mesba Keder Mossa petitions for review of a final order of the Board of
Immigration Appeals. See 8 U.S.C. § 1252. An Immigration Judge ordered Mossa
removed for two prior domestic-battery convictions under Kansas law, pursuant to 8
U.S.C. § 1227(a)(2)(E)(i). The BIA affirmed the IJ. Mossa claims that his
convictions are not "crimes of domestic violence" against a "protected person" under
8 U.S.C. § 1227(a)(2)(E)(i). These arguments are without merit. An alien is
deportable if convicted of a crime of domestic violence against any person who is
protected under the domestic violence laws of any state. See 8 U.S.C. §
1227(a)(2)(E)(i). Kansas law protects "household members" who reside together
from "domestic battery" by other residents of the same household. KAN. STAT. ANN.
§§ 21-3412(c)(4) (2000); 21-3412a(c)(1) (2001). As Mossa committed domestic
battery against two "household members" – his brother and his cousin – both of his
convictions fall squarely within the Act. Accordingly, after a de novo review of the
legal determinations, no error of law appears. This court denies Mossa's petition for
review. See 8th Cir. R. 47B.




                                         -2-